PER CURIAM. Writ denied.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BROWN, JJ., concur.
                              On Rehearing.
The Court of Appeals in disposing of the petitioner's case applied the doctrine of error without injury to the matter now complained of, without stating the facts in the opinion on which the conclusion of error without injury was predicated.
The settled rule here is that we will not, on application for the writ of certiorari, review that court on such question unless the statement of the facts in the opinion is such as authorizes a review. This court will not look to the record in the case to determine whether or not the doctrine has been improperly applied, as this would necessitate a review of the Court of Appeals on the facts or the application of the law to the facts. Ex parte Steverson, 211 Ala. 597, 100 So. 912; Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420,71 So. 91; Kirkwood v. State, 184 Ala. 9, 63 So. 990; Ex parte Western Union Tel. Co., 183 Ala. 451, 63 So. 88.
Application overruled.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BROWN, JJ., concur. *Page 296